UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember 2012 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Notification of Directors' Interests Below are details of an acquisition of American Depositary Receipts ("ADRs") following a reinvestment of dividend under the Company's Employee Stock Purchase Plan in the USA on 19 September 2012 and notified to the Company on 24 September 2012:- Name of Director No. of ADRs Purchased Percentage of Issued Stock Price per ADR Total Holding Following Notification Total Percentage Following Notification Marjorie Scardino 0.00003% 0.19177% Below are details of a purchase of ADRs made under the Company's Dividend Reinvestment Plan ("DRIP") in the USA on 20 September 2012 and notified to the Company on 24 September 2012:- Name of Director No. of ADRs Purchased Percentage of Issued Stock Price per ADR Total Holding Following Notification Total Percentage Following Notification Susan Fuhrman 0.00002% 0.00171% This notification is made in accordance with DTR3.1.4R. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:25 September 2012 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
